UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2058


STELLA ENGWARLI TEKU,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: May 16, 2017                                           Decided: June 14, 2017


Before WILKINSON, NIEMEYER, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville, Maryland, for
Petitioner. Chad A. Readler, Acting Assistant Attorney General, Anthony P. Nicastro,
Assistant Director, S. Nicole Nardone, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Stella Engwarli Teku, a native and citizen of Cameroon, petitions for review of an

order of the Board of Immigration Appeals (Board) denying her motion to reopen. We

have reviewed the administrative record and Teku’s claims, and conclude that the Board

did not abuse its discretion in denying her motion. See 8 C.F.R. § 1003.2(a) (2016);

Mosere v. Mukasey, 552 F.3d 397, 400 (4th Cir. 2009). * We further find Teku’s due

process claim to be without merit. Accordingly, we deny the petition for review for the

reasons stated by the Board. See In re Teku (B.I.A. Aug. 18, 2016). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.


                                                                     PETITION DENIED




      *
        To the extent Teku seeks to challenge the Board’s decision declining to reopen
her proceedings sua sponte, we lack jurisdiction to review that aspect of its decision.
Mosere, 552 F.3d at 400-01.


                                            2